Citation Nr: 0012418	
Decision Date: 05/10/00    Archive Date: 05/18/00

DOCKET NO.  99-22 659	)	DATE
	)
	)



THE ISSUE

Eligibility for payment of attorney's fees from past-due 
benefits.




INTRODUCTION

The veteran served on active duty from June 1972 to January 
1991.

The claimant, GS, is an attorney who was retained by the 
veteran in December 1998.  She stands in the position of 
successor to an attorney, WS, who was retained by the veteran 
in January 1997.  WS represented the veteran before the 
United States Court of Appeals for Veterans Claims (Court) 
and subsequently before the Board of Veterans' Appeals 
(Board).  Information contained in the claims file indicates 
that he became ill and passed representation of the veteran 
on to the claimant in December 1998.  He died at a point 
subsequent to that.  As there is no evidence that he filed a 
formal motion for withdrawal of his services with the Board, 
as required by governing regulation, the Board provided 
notice of the veteran's past-due benefits to his estate along 
with notice of the procedures for making a claim for attorney 
fees based upon those past-due benefits.  38 C.F.R. § 20.608.  
No response was received from the executor of the estate. 

The veteran has also been provided with notice of GS's claim 
for attorney fees based upon his past-due benefits, a portion 
of which has been withheld by the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, California, 
pending the outcome of this review. 

By letter of January 2000, the veteran indicated that he felt 
the claimant was not entitled to the entire amount of money 
that has been withheld and that he had fired her the previous 
week.  He requested an extension of time to allow him to find 
another attorney to represent him in the matter of attorney 
fees.  The Board granted an extension of sixty days on 
January 27, 2000.  Notice of the extension was provided to 
the veteran and to the claimant.  By letter received in March 
2000, the veteran reported he had been unable to find another 
attorney.  In the letter, he reiterated his previous 
assertions to the effect that to pay the claimant the entire 
amount of money that has been withheld by the RO would result 
in an unfair gain to the claimant, and that a fee of such 
magnitude would be unreasonable.  


FINDINGS OF FACT

1.  On September26, 1996, the Board denied entitlement to 
service connection for an acquired psychiatric disorder and 
entitlement to a disability rating in excess of 20 percent 
for a disability characterized as cervical, thoracic, and 
lumbosacral muscular pain.  

2.  The notice of disagreement for this claim was received 
after November 18, 1988.

3.  The claimant, GS, succeeded another attorney, WS, in her 
representation of the veteran in the matter at hand.  The 
veteran's first attorney, WS, was retained in January 1997, 
within one year of the September 1996 Board decision.  The 
claimant, GS, was retained by the veteran in December 1998.

4.  WS provided legal services to the veteran in 
representation before the Court, including preparing and 
filing a joint motion for remand to the Board.

5.  Pursuant to a February 1998 Court Order which vacated the 
Board's decision and remanded both claims for additional 
development, the Board, in September 1998 remanded both 
claims to the RO.

6.  In June 1998, the Court awarded $6,040.00 to WS, pursuant 
to the provisions of the Equal Access to Justice Act (EAJA).

7.  The fee agreement signed by the veteran and the claimant, 
as successor attorney, in December 1998, specifies that GS 
would provide legal services in connection with 
representation before the VA, including the RO and the Board, 
and provides for direct payment to the claimant of a 
contingency fee consisting of 20 percent of past-due benefits 
awarded to the veteran; such fee to be paid by the VA from 
past-due benefits.

8.  The claimant rendered legal services to the veteran in 
support of his claims before the VA Regional Office.  

9.  By rating decision of September 1999, the RO 
recharacterized the disability previously described as 
cervical, thoracic, and lumbosacral muscular pain; as a 
cervical spine herniated nucleus pulposus at C5-6, 
degenerative disc disease of the thoracic spine, and L5-S1 
central herniated nucleus pulposus with degenerative disc 
disease of the lumbosacral spine.  The RO separately rated 
the three disabilities:  a cervical spine herniated nucleus 
pulposus at C5-6 was rated as 10 percent disabling, effective 
January 3, 1991; degenerative disc disease of the thoracic 
spine was rated as 10 percent disabling, effective January 3, 
1991; and L5-S1 central herniated nucleus pulposus with 
degenerative disc disease of the lumbosacral spine was rated 
as 20 percent disabling effective January 3, 1991, 40 percent 
disabling effective January 23, 1992, 60 percent disabling 
effective April 14, 1995, 100 percent disabling effective 
June 12, 1995, 60 percent disabling effective July 1, 1996, 
100 percent disabling effective September 5, 1996, and 
60 percent disabling effective October 1, 1997.  The RO also 
granted a total disability rating based upon individual 
unemployability due to service-connected disabilities.

10.  The Board did not address or have jurisdiction over the 
issue of entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities in its September 1996 decision.  There has been 
no final Board decision regarding the issue of entitlement to 
a total disability rating based upon individual 
unemployability due to service-connected disabilities.

11.  Attorney fees of 20 percent of past-due benefits with 
respect to payment based upon the grant of increased ratings 
for the disabilities initially characterized as cervical, 
thoracic, and lumbosacral muscular pain are reasonable.

12.  WS performed legal services of a moderately complex 
nature, requiring legal skills, and he performed them 
competently.

13.  GS performed service to the veteran which was non-legal 
in nature, consisting mainly of identifying and collecting 
medical evidence in support of the veteran's claim.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to payment of attorney fees 
from past-due benefits resulting from the grant of an 
increased disability rating for the disabilities initially 
characterized as cervical, thoracic, and lumbosacral muscular 
pain are met.  38 U.S.C.A. § 5904 (West 1991 & Supp. 1999); 
38 C.F.R. § 20.609 (1999).

2.  The criteria for entitlement to payment of attorney fees 
from past-due benefits resulting from the grant of a total 
disability rating based upon individual unemployability due 
to service-connected disabilities have not been met.  
38 U.S.C.A. § 5904 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 20.609 (1999).

3.  A fee for attorney services rendered to the veteran by WS 
and GS together, amounting to no more than 20 percent of 
past-due benefits awarded to the veteran in connection with 
the grant of increased disability ratings for the 
disabilities initially characterized as cervical, thoracic, 
and lumbosacral muscular pain, is reasonable.  38 U.S.C.A. 
§ 5904(c)(2) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 20.609(e)(f) (1999).

4.  A reasonable fee for the services provided by WS to the 
veteran consists of 18 percent of the amount of the past-due 
benefits awarded as a result of the RO's September 1999 grant 
of increased ratings for the disabilities initially 
characterized as cervical, thoracic, and lumbosacral muscular 
pain.  38 U.S.C.A. § 5904(c)(2) (West 1991 & Supp. 1999); 
38 C.F.R. § 20.609(e)(f) (1999). 

5.  A reasonable fee for the services provided by GS to the 
veteran consists of 2 percent of the amount of the past-due 
benefits awarded as a result of the RO's September 1999 grant 
of increased ratings for the disabilities initially 
characterized as cervical, thoracic, and lumbosacral muscular 
pain.  38 U.S.C.A. § 5904(c)(2) (West 1991 & Supp. 1999); 
38 C.F.R. § 20.609(e)(f) (1999).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reviewing claims involving attorney fees, there are two 
questions which must be addressed by the Board.  The first is 
eligibility to charge a fee; that is, whether the 
requirements of 38 U.S.C.A. § 5904(c) and 38 C.F.R. 
§ 20.609(c) are met.  If this question is answered in the 
affirmative, the next avenue of inquiry is whether the amount 
of the fee is, in fact, reasonable.  38 C.F.R. § 20.609(e).


History of the case

On September26, 1996, the Board denied entitlement to service 
connection for an acquired psychiatric disorder and 
entitlement to a disability rating in excess of 20 percent 
for a disability characterized as cervical, thoracic, and 
lumbosacral muscular pain.  The veteran was not represented 
in his appeal before the Board.  He perfected a timely appeal 
of the Board's denials to the United States Court of Appeals 
for Veterans Claims (Court).  

On January 19, 1997, a fee agreement reflects that the 
veteran and his wife retained an attorney, WS to represent 
him in his "appeal to [the Court] and any work required 
before Department of Veterans Affairs in the event of a 
remand by the Court."  The fee agreement, a copy of which 
was promptly provided to the Board and to the RO in 
accordance with governing law and regulation, provides that 
the fee for WS's services would consist of 20 percent of any 
past-due benefits awarded to the veteran and that the fee 
would be paid directly to WS by the Secretary of VA. 

WS provided attorney services to the veteran in the form of 
representation before the Court.  He prepared a joint motion 
for remand, setting forth legal arguments to the Court.  By 
order of February 1998, the Court granted the motion and 
remanded the appeal to the Board.  In June 1998, the Court 
awarded WS $6,040.00, pursuant to the provisions of the EAJA.  
In September 1998, the Board remanded the appeal to the RO 
for further evidentiary and procedural development.  Although 
WS did not present written argument to the Board, 
correspondence contained in the claims file demonstrates that 
he did provide representation services to the veteran in 
connection with the September 1998 remand.  In June 1998, the 
Court awarded WS $6,040.00, pursuant to the provisions of the 
Equal Access to Justice Act (EAJA

Information contained in the claims file indicates that WS 
became ill and passed representation of the veteran on to the 
claimant in December 1998.  According to the veteran's own 
statement, WS recommended GS to the veteran as an attorney 
who could take over the veteran's case when WS became too ill 
to continue his representation of the veteran.  WS died at a 
point subsequent to that.  He did not file a formal motion 
for withdrawal of his services with the Board, however.  See 
38 C.F.R. § 20.208.  However, we observe that the extended 
illness or incapacitation of an attorney-at-law constitutes 
good cause for withdrawing representation services. 

An agreement for the payment of attorney fees filed with the 
Board in September 1999 shows that the claimant was retained 
by the veteran in December 1998.  The fee agreement, signed 
by the veteran's wife as his fiduciary and the claimant, 
provides for direct payment to the claimant of a contingency 
fee consisting of 20 percent of past-due benefits awarded to 
the veteran; such fee to be paid by the VA from past-due 
benefits.  According to the agreement, the scope of 
representation the claimant agreed to provide to the veteran 
was "representation before the VA, including the RO and the 
Board."

The claimant then rendered legal services to the veteran in 
support of his claims before the VA Regional Office.  She met 
with the veteran and his wife upon at least two occasions and 
she located and obtained medical evidence and submitted it to 
the RO in support of the Board's remand instructions.

By rating decision of September 1999, the RO recharacterized 
the disability previously described as cervical, thoracic, 
and lumbosacral muscular pain; as a cervical spine herniated 
nucleus pulposus at C5-6, degenerative disc disease of the 
thoracic spine, and L5-S1 central herniated nucleus pulposus 
with degenerative disc disease of the lumbosacral spine.  The 
RO separately rated the three disabilities:  a herniated 
nucleus pulposus at C5-6 was rated as 10 percent disabling, 
effective January 3, 1991; degenerative disc disease of the 
thoracic spine was rated as 10 percent disabling, effective 
January 3, 1991; and L5-S1 central herniated nucleus pulposus 
with degenerative disc disease of the lumbosacral spine was 
rated as 20 percent disabling effective January 3, 1991, 
40 percent disabling effective January 23, 1992, 60 percent 
disabling effective April 14, 1995, 100 percent disabling 
effective June 12, 1995, based upon hospitalization and 
convalescence, 60 percent disabling effective July 1, 1996, 
100 percent disabling effective September 5, 1996, again for 
hospitalization and convalescence, and 60 percent disabling 
effective October 1, 1997.  

In the September 1999 rating decision, the RO also granted a 
total disability rating based upon individual unemployability 
due to service-connected disabilities and denied service 
connection for emphysema.  Neither of these issues had been 
before the Board in September 1996. 


Eligibility

The Veterans Judicial Review Act (VJRA, Public Law 100-687, 
102 Stat. 4105 (1988)) allows VA claimants to enter into 
agreements with attorneys and agents for the payment of fees 
for services in representing them in VA proceedings, provided 
that the fees are neither "unreasonable" nor "excessive."  
Before enactment of the VJRA, the fees which could lawfully 
be charged by attorneys and accredited agents in VA 
proceedings had been limited to $10 since the 1860's.  See 
Walters v. National Association of Radiation Survivors, 473 
U.S. 305 (1985).  A fee may now be charged if, and only if, 
the following conditions are met:

(1)  A final decision must have been 
promulgated by the Board with respect to 
the issue, or issues, involved.  Fees may 
neither be charged, allowed, nor paid for 
services provided before the date on 
which the Board first makes a final 
decision on the case.  38 U.S.C.A. 
§ 5904(c)(1); 38 C.F.R. § 20.609(c)(1).

(2)  The Notice of Disagreement which 
preceded the Board decision with respect 
to the issue, or issues, involved must 
have been received by the RO on or after 
November 18, 1988.  VJRA § 403, 102 Stat. 
4122; 38 C.F.R. § 20.609.

(3)  The attorney at law or agent must 
have been retained not later than one 
year following the date on which the 
decision of the Board with respect to the 
issue, or issues, involved, was 
promulgated.  38 U.S.C.A. § 5904(c)(1); 
38 C.F.R. § 20.609(c)(3).

Furthermore, "[w]hoever (1) directly or indirectly solicits, 
contracts for, charges, or receives, or attempts to solicit, 
contract for, charge, or receive, any fee or compensation 
except as provided in Sections 5904 or 1984 of this article, 
or (2) wrongly withholds from any claimant or beneficiary any 
part of a benefit or a claim allowed and due to the claimant 
or beneficiary, shall be fined as provided in title 18, or 
imprisoned not more than one year, or both."  38 U.S.C.A. § 
5905.

Generally, the threshold event in establishing the right to 
charge a fee is a final appellate determination denying the 
benefit(s) sought.  The Court has specifically held that an 
RO decision could never be considered a decision of the Board 
for purposes of a fee agreement under section 5904(c)(1) even 
if the RO completed the Board's appellate review function by 
awarding all benefits sought on appeal.  Matter of Stanley, 
9 Vet. App 203, 208 (1996).  A fee may not be charged, 
allowed, or paid for services of agents and attorneys with 
respect to services provided before the date on which the 
Board of Veterans' Appeals first makes a final decision in 
the case.  38 U.S.C.A. § 5904(c)(1); In the Matter of the Fee 
Agreement of Smith, 4 Vet. App. 487, 490 (1993); see also, In 
the Matter of the Fee Agreement of Stanley, 10 Vet. App. 
(1997).

There is no provision in the law for waiver of the 
requirement that the matter at issue must first have been the 
subject of a final decision by the Board.  This requirement 
was discussed by the VA Office of General Counsel in a 
precedent opinion which cited an analysis of the legislative 
history of the VJRA contained in a decision of the United 
States Court of Veterans Appeals (Court) in In the Matter of 
Smith, 1 Vet. App. 492, 508-09 (1991) (Steinberg, J., 
concurring), which emphasized that Congress envisioned that 
there would be paid attorney representation only after the 
Board first enters a final decision on the claim.  The 
General Counsel concluded that an attorney may not receive or 
solicit a fee in connection with representation of a claimant 
before the VA on a benefits issue until after the Board first 
issues a final decision on that claim.  VA O.G.C. Prec. No. 
18-92, 57 Fed. Reg. 49747 (1992).  The VA regulation which 
implements the statutory language regarding the circumstances 
under which a fee may be charged is also explicit on this 
point.  38 C.F.R. § 20.609(c).  "[A]ttorneys-at-law and 
agents may charge claimants or appellants for their services 
only if all of the following conditions have been met:.. (1) 
A final decision has been promulgated by the Board of 
Veterans' Appeals with respect to the issue, or issues, 
involved...."(Emphasis added).
WS's eligibility to charge a fee

In a precedent opinion, the Office of General Counsel held 
that current representation is not a statutory or regulatory 
prerequisite to VA's payment of attorney fees from past-due 
benefits.  See 38 U.S.C.A. § 5904(c) and (d); 38 C.F.R. § 
20.609(e).  The fact that an attorney no longer represents a 
veteran does not bar VA from directly paying fees from past-
due benefits to the attorney, provided all other statutory 
and regulatory requirements for payment of fees, as well as 
other terms of the fee agreement, are met.  See VAOGCPREC. 
22-95 (September 28, 1995). 

In the Matter of the Fee Agreement of WS, upon review of the 
record, the Board concludes that WS substantially complied 
with the provisions of 38 U.S.C.A. § 5904 and 38 C.F.R. 
§ 20.609.  As such, the estate of WS is entitled to payment 
of attorney fees on a contingency basis, as provided for in 
the January 1997 fee agreement.

In this respect, the Board observes that a final decision had 
been promulgated by the Board as to the issues of entitlement 
to increased ratings for the disabilities initially 
characterized as cervical, thoracic, and lumbosacral muscular 
pain in September 1996.  The veteran's notice of disagreement 
as to these issues, which preceded the Board's September 1996 
decision, was received after November 18, 1988, and the 
veteran retained WS as his attorney in January 1997, a time 
not later than one year following the date of the Board's 
September 1996 decision.  See 38 C.F.R. § 20.609(c).

As to the January 1997 fee agreement itself, we note that it 
was in writing and signed by both the veteran and WS.  See 38 
C.F.R. § 20.609(g).  The Board also notes that the terms of 
the fee agreement provided for a total fee payable to WS of 
20 percent of the total amount of the past-due benefits 
awarded, contingent on whether the claim was resolved in a 
manner favorable to the veteran.  See 38 C.F.R. § 20.609(h).  
Here, the record indicates that the veteran was granted 
increased ratings for the disabilities initially 
characterized as cervical, thoracic, and lumbosacral muscular 
pain in September 1999, and an amount of $21,535.00 (20 
percent) was withheld from the total amount of past-due 
benefits awarded the veteran.  As such, the award of past-due 
benefits resulted in a cash payment to the veteran, from 
which the attorney fees can be deducted.  Id.

As set forth above, in the September 1999 decision, the RO 
also granted a total disability rating based upon individual 
unemployability due to service-connected disabilities.  
However, the Board did not address or have jurisdiction over 
the issue of entitlement to a total disability rating based 
upon individual unemployability due to service-connected 
disabilities in its September 1996 decision.  Because the 
issue of entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities was not the subject of a final Board decision, 
no attorney fees may be paid from benefits resulting from 
this award.  38 U.S.C.A. § 5904; 38 C.F.R. § 20.609; In the 
Matter of Stanley, supra.

Information contained in the claims file indicates that WS 
was paid EAJA fees in the amount of $6,040.00 for his 
representation of the veteran before the Court.  A review of 
the initial fee contract between the veteran and WS, dated in 
January 1997, reveals the following provision:  

In the event of an award of attorney fees 
under the Equal Access to Justice Act, 
attorney will receive the entire amount 
of such an award.  However, client will 
be entitled to a reduction of any fee 
owed to the attorney under this contract, 
if the final decision of the Court 
results in an award of past due benefits 
to the client, by the full amount of the 
EAJA award.  If retroactive benefits are 
awarded following a remand by the Court, 
client will be entitled to a proportional 
reduction of any fee payable under this 
contract, based upon a comparison of the 
hours expended before the Court by the 
attorney and the hours spent before the 
VA on any remand.

Under the EAJA, certain prevailing parties in litigation 
against the United States government may recover attorney 
fees at statutory rates unless the government's position in 
the litigation was substantially justified.  See 28 U.S.C.A. 
§ 2412(d)(1)(A).  In the Federal Courts Administration Act of 
1992 (FCAA), Congress made EAJA applicable to VA adjudicative 
actions by including the United States Court of Veterans 
Appeals (Court) within the definition of "court" contained in 
28 U.S.C.A. § 2412 (d) (2) (f); Pub. L. No. 102-572, § 506 
(a) (Oct. 29, 1992).

In an opinion binding on the Board, the VA General Counsel 
concluded that § 506(c) of the FCAA expressly provides that, 
where the veteran's or appellant's attorney receives fees for 
the same work under both 38 U.S.C.A. § 5904 and 28 U.S.C. § 
2412, that the attorney must refund to the veteran the amount 
of the smaller fee.  VAOGCPREC 12-97 (March 26, 1997).  EAJA 
reimbursements are not to be used as supplements to other 
fees collected.  Rather, they are used to offset any amount 
paid or owed by the client to the attorney to reimburse for 
fees, costs and expenses.  See In the Matter of the Fee 
Agreement of Mason, 11 Vet. App. 514, 516 (1998) (per curiam 
order).  That is, EAJA fees awarded where the attorney is 
paid by fee agreement go first to reimburse the client the 
amount paid to the attorney pursuant to the fee agreement.  
See Shaw v. Gober, 10 Vet. App at 503; Curtis v. Brown, 
8 Vet. App. at 108-109.  Thus, fee agreement provisions are 
unreasonable on their face where they require that contingent 
fee payment to the attorney out of past-due benefits as 
compensation for post remand work will not be offset by an 
EAJA award for representation before the Court and preclude 
reimbursement to the client for costs or expenses advanced by 
the appellant if the EAJA settlement is less than the full 
amount request in the EAJA application.  Federal Courts 
Administration Act, Pub. L. No. 102-572, § 506, 106 Stat. 
4506, 4513 (1992) (found at 28 U.S.C. § 2412 note); Shaw v. 
Gober, 10 Vet. App. at 503; Curtis v. Brown, 8 Vet. App. at 
108; In the Matter of the Fee Agreement of Mason, 11 Vet. 
App. 514.

Under this analysis, it would appear that the portion of the 
fee contract between the veteran and WS which provides for a 
proportional reduction of any EAJA fee, based upon a 
comparison of the hours expended before the Court by the 
attorney and the hours spent before the VA on any remand is 
unreasonable on its face.  

The award under § 5904(b) allows the veteran's attorney to 
collect his fee out of the veteran's past-due benefits, while 
the EAJA award is paid by the Government to the veteran to 
defray the cost of legal services.  See Curtis, supra, and 
Russell v. Sullivan, 930 F.2nd 1443, 1446 (9th Cir. (1991).  
The EAJA award therefore serves as a reimbursement to the 
veteran for fees paid of the past-due disability benefits.  
Accordingly, the veteran's attorney is permitted to seek 
recovery of attorney's fees under both 38 U.S.C.A. § 5904 and 
28 U.S.C. § 2412.  However, the attorney must keep only the 
larger of the fees recovered, and must refund the amount of 
the smaller fee to the appellant (in this case, the veteran) 
in accordance with § 506(c) of the FCAA.

In VAOGCPREC 12-97, the General Counsel concluded that there 
is no authority for the Board to take any action, such as 
offset the amount of any EAJA fee awarded, to ensure that the 
attorney fulfills his responsibility to refund the smaller 
fee to the veteran.  Because the Board is also bound by this 
opinion under 38 U.S.C.A. § 7104(c), the Board does not have 
the direct authority to order the executor of the Estate of 
WS to refund the amount of any smaller fee awarded under EAJA 
to the veteran.  However, not to make such payment would be a 
violation of both professional conduct and the Federal Law 
under 38 U.S.C.A. § 5905 (West 1991 & Supp. 1999).


GS's eligibility to charge a fee

In the Matter of the Fee Agreement of GS, upon review of the 
record, the Board concludes that as WS's successor attorney, 
GS, substantially complied with the provisions of 38 U.S.C.A. 
§ 5904 and 38 C.F.R. § 20.609.  As such, she is entitled to 
payment of attorney fees on a contingency basis, as provided 
for in the December 1998 fee agreement.

In this respect, the Board observes that a final decision had 
been promulgated by the Board as to the issues of entitlement 
to increased ratings for the disabilities initially 
characterized as cervical, thoracic, and lumbosacral muscular 
pain in September 1996.  The veteran's notice of disagreement 
as to these issues, which preceded the Board's September 1996 
decision, was received after November 18, 1988.  It is 
important to note that only standing in the shoes of WS, as a 
successor attorney, does the claimant meet the time 
requirement set forth in 38 C.F.R. § 20.609(c)(3).  Her 
eligibility to collect a fee for attorney services thus is 
dependent upon his (or in this case, his estate's) 
eligibility to collect a fee.  

As to the December 1998 fee agreement itself, we note that it 
was in writing and signed by both the veteran's wife as his 
fiduciary and GS.  See 38 C.F.R. § 20.609(g).  The Board also 
notes that the terms of the fee agreement provided for a 
total fee payable to GS of 20 percent of the total amount of 
the past-due benefits awarded, contingent on whether the 
claim was resolved in a manner favorable to the veteran.  See 
38 C.F.R. § 20.609(h).  As noted above, the scope of 
representation was limited to representation before the VA.  

Here, the record indicates that the veteran was granted 
increased ratings for the disabilities initially 
characterized as cervical, thoracic, and lumbosacral muscular 
pain in September 1999, and an amount of $21,535.00 (20 
percent) was withheld from the total amount of past-due 
benefits awarded the veteran.  As such, the award of past-due 
benefits resulted in a cash payment to the veteran, from 
which attorney fees can be deducted.  Id.  Because the issue 
of entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities was not the subject of a final Board decision, 
no attorney fees may be paid from benefits resulting from 
this award.  38 U.S.C.A. § 5904; 38 C.F.R. § 20.609; In the 
Matter of Stanley, supra.


Reasonableness

The Board has held that WS, the initial attorney hired by the 
veteran; and GS, as a successor attorney, are together 
eligible to collect attorney fees consisting of 20 percent of 
the total amount of the past-due benefits awarded as a result 
of the RO's September 1999 grant of increased ratings for the 
disabilities initially characterized as cervical, thoracic, 
and lumbosacral muscular pain.  Furthermore, the record shows 
that the RO has withheld an amount of money from which 
attorney fees may be paid.  The remaining question is whether 
the fees are reasonable.  

VA regulation provides that fees which total no more than 
20 percent of any past due benefits are presumed reasonable.  
38 C.F.R. § 20.609(f).  Although this presumption is 
applicable, the Board notes that it is not absolute.  The 
Board may review expenses charged by a representative upon 
the motion of the claimant and may order a reduction in the 
expenses charged if it finds that they are excessive or 
unreasonable in light of the standards set forth in paragraph 
(e) of 38 C.F.R. § 20.609.  38 C.F.R. § 20.609(i).  Factors 
to be considered in evaluating the reasonableness of a fee 
are set forth at 38 C.F.R. § 20.609(e) and include the 
following:

(1) The extent and type of services the representative 
performed;
(2) The complexity of the case;
(3) The level of skill and competence required of the 
representative in giving the services;
(4) The amount of time the representative spent on the 
case;
(5) The results the representative achieved, including 
the amount of any benefits received;
(6) The level of review to which the claim was taken 
and the level of the review at which the 
representative was retained;
(7) The rates charged by other representatives for 
similar services; and
(8) Whether, and to what extent, the payment of fees is 
contingent upon the results achieved.

In analyzing the reasonableness of the fee charged under the 
criteria set forth in 38 C.F.R. § 20.609(e), the Board 
initially observes that several of these factors cannot be 
evaluated based on the evidence currently of record.  For 
example, neither WS nor the claimant have reported with any 
precision the amount of time they spent on the case.  The 
Board also does not have information concerning rates charged 
by other representatives for similar services.

It is also noted that "past-due benefits" means a 
nonrecurring payment resulting from a benefit, or benefits, 
granted on appeal or awarded on the basis of a claim reopened 
after a denial by the Board or the lump sum payment which 
represents the total amount of recurring cash payments which 
accrued between the effective date of the award, as 
determined by applicable laws and regulations, and the date 
of the grant of the benefit by the agency of original 
jurisdiction, the Board, or an appellate court.  Id.


In the Matter of the Fee Agreement of WS

The veteran and his wife have submitted written argument to 
the effect that they feel WS did not represent the veteran 
assertively before the VA or the Court due to his illness.  
In a November 1999 letter, the veteran expressed his belief 
that WS did not make any appearances before the Court on his 
behalf.  He also states that WS was difficult to reach by 
telephone and that neither he nor his wife ever met with WS 
in person.

The record demonstrates that WS provided attorney services to 
the veteran mostly in the form of representation before the 
Court.  Contrary to the veteran's belief, WS prepared and 
filed a motion requesting that the Court remand the veteran's 
appeal to the Board for further evidentiary and procedural 
development.  Review of the motion itself reveals that WS had 
gained familiarity with the veteran's case through review of 
the information contained in the veteran's claims file, as 
well as, presumably, through telephone conversations with the 
veteran himself.  Based upon the Board's familiarity and 
expertise in law pertaining to veterans' benefits, we find 
that WS crafted a cogent and effective argument in the 
motion, including citation to relevant legal authority.  WS 
also coordinated with the VA General Counsel attorney who 
handled the case and obtained his agreement with and 
signature on the motion for remand.  

A review of the joint motion reveals that much, slightly more 
than half, of the motion addresses the issue of entitlement 
to service connection for an acquired psychiatric disorder, 
which was also denied by the Board in September 1996.  The 
remainder dealt with the increased disability rating issue.  
It is important to note that service connection for a 
psychiatric disorder has not been granted.  Thus, no monetary 
award has resulted.  As explained above, both WS and GS are 
eligible to collect attorney fees consisting of 20 percent of 
the total amount of the past-due benefits awarded as a result 
of the RO's September 1999 grant of increased ratings for the 
disabilities initially characterized as cervical, thoracic, 
and lumbosacral muscular pain, only.  Thus, the 
reasonableness of the fee to be paid to the estate of WS 
involves an analysis of work performed by WS which involved 
the increased rating issues only.  

Review of the veteran's claims file reveals that WS's sole 
action on behalf of the veteran subsequent to the Court's 
remand was the filing of a statement indicating the veteran 
did not desire a hearing before the Board in connection with 
the Court's remand.

Thus, the extent and type of services performed by WS consist 
of the preparation of the joint motion before the Court, and 
the single statement pertaining to a hearing before the 
Board.  As noted above, these services involved review of the 
veteran's VA claims file and telephonic contact with the 
veteran and the VA general counsel staff, in addition to 
legal research.  

With regard to the complexity of the case and the level of 
skill demonstrated by WS, the Board (again, in light of our 
own expertise in veterans' benefits law) holds that increased 
disability rating claims involving spinal disabilities could 
be described as a moderately complex area of the law and that 
addressing the intricacies involved in the veteran's 
particular factual situation required a more than moderate 
level of skill.  As noted above, no information regarding the 
amount of time WS spent on the veteran's case is available to 
the Board.

WS obtained positive results for the veteran in that the RO 
awarded increased ratings for the disabilities initially 
characterized as cervical, thoracic, and lumbosacral muscular 
pain, one of the two issues upon which WS provided 
representation to the veteran.  The level of review to which 
the claim was taken was the level of the Court; this is also 
the level at which WS was retained by the veteran, as the 
veteran was unrepresented before the Board in September 1996.

According to the fee contract between WS and the veteran, the 
payment of attorney fees was contingent upon the results 
achieved, as the contract explicitly provided for payment of 
a 20 percent portion of past-due benefits only.  As discussed 
above, the portion of the fee contract between the veteran 
and WS which provides for a proportional reduction of any 
EAJA fee, based upon a comparison of the hours expended 
before the Court by the attorney and the hours spent before 
the VA on any remand is unreasonable on its face.


In the Matter of the Fee Agreement of GS

The veteran has challenged the reasonableness of GS's claim 
to the entire 20 percent of the total past-due benefits which 
have been withheld by the RO.  He and his wife assert that 
although GS has been helpful to them, she did not have to do 
very much for him, as his wife obtained the medical records 
which were needed and submitted them to the RO.  

In December 1999, the claimant, GS, filed written argument 
with the Board regarding her claim to the entire 20 percent 
of the total past-due benefits which have been withheld by 
the RO.  She asserts that the estate of WS should not receive 
any portion of the past-due benefits, as WS has already 
received EAJA fees for his representation of the veteran 
before the Court.  She further asserts that she expended 
"significant effort" on the veteran's behalf to ensure that 
he was awarded VA benefits based upon a total disability 
rating for individual unemployability.  She notes she had to 
review his "voluminous" claims file and medical records to 
ensure "that all pertinent evidence and argument regarding 
his entitlement to a [total disability rating] was presented 
to the regional office."  She also claims that she spoke 
with the RO rating specialist about the claim and the 
treatment records.  Nowhere in her written argument did she 
identify any specific activity she undertook in support of 
the veteran's claims for increased disability ratings, which 
had been the subject of the Board's September 1996 final 
decision.

Review of the veteran's claims file reveals that GS did not 
make any written arguments regarding the veteran's claims to 
the RO.  There is no reflection of an oral conversation with 
the rating specialist contained in the record.  In fact, the 
only written argument from GS of record pertains to her claim 
for attorney fees.  Thus, the Board finds that GS's 
representation of the veteran before the RO consisted of 
identifying and obtaining medical records pertinent to the 
veteran's claims, and in meeting with the veteran and his 
wife.  

With regard to the complexity of the case and the level of 
skill demonstrated by GS, in her representation of the 
veteran, the Board finds that the mere collection of medical 
records and communicating with the veteran and his wife do 
not reflect that GS required or demonstrated knowledge of any 
complex areas of the law.  Identifying and collecting 
evidence is a task often performed by a paralegal, and does 
not require a great level of skill or legal knowledge.  
Although we do not doubt GS's assertion that she spoke with 
the RO rating specialist about the veteran's claims, in the 
absence of any indication as to the content of her discussion 
with the rating specialist, the Board cannot make any 
assumptions regarding the complexity of the issues discussed 
or the level of skill required.   

Other than the general assertions that she performed 
substantial legal services for the veteran and expended 
significant effort on the case, GS has not provided the Board 
with a measurable estimate of the amount of time she spent on 
the case.

In terms of the results GS achieved for the veteran, she 
obtained positive results in that the RO awarded increased 
ratings for the disabilities initially characterized as 
cervical, thoracic, and lumbosacral muscular pain, one of the 
two issues upon which GS provided representation to the 
veteran.  In this regard we note that GS also obtained 
positive results for the veteran in that entitlement to a 
total disability rating on the basis of individual 
unemployability was granted by the RO.  However, this issue 
had not been the subject of a final Board decision, and 
therefore cannot serve as a basis for the award of attorney 
fees, as explained above.

The level of review to which the claim was taken was limited 
to the RO level.  This is also the level at which GS was 
retained, as she was retained by the veteran in December 
1998, several months after the Board remanded the appeal to 
the RO in September 1998.  

According to the fee contract between GS and the veteran, the 
payment of attorney fees was contingent upon the results 
achieved, as the contract explicitly provided for payment of 
a 20 percent portion of past-due benefits.

In this regard, it is important to note that the expenses of 
an attorney representing a veteran are separate from the 
matter of attorney fees.  The veteran/claimant may be charged 
for the reasonable expenses incurred in the representation.  
38 U.S.C.A. § 5904; 38 C.F.R. § 20.610.  We also note that 
the fee agreement between the claimant and the veteran 
contains the provision that the claimant agreed to obtain the 
veteran's consent before incurring any cost or expense in 
excess of $250.00.  Expenses are not at issue here, however, 
and will be discussed no further.





Conclusion

The Board has found that both WS and GS contributed to the 
success of the veteran's claim for entitlement to increased 
disability ratings for the disabilities initially 
characterized as cervical, thoracic, and lumbosacral muscular 
pain.  The Board has concluded that both WS and GS are 
eligible for the payment of attorney fees from the veteran's 
past-due benefits awarded for the disabilities involving his 
cervical, thoracic, and lumbar spine.  Because the attorney 
fee agreements which the veteran signed with both WS and GS 
provide for a payment of 20 percent of past-due benefits, on 
a purely contingent basis, and because governing law provides 
that a 20 percent contingency fee is presumed to be 
reasonable, the Board holds that together WS and GS have 
earned a fee equal to 20 percent of past-due benefits awarded 
to the veteran for the disabilities involving his cervical, 
thoracic, and lumbar spine.  

The Board has considered the veteran's argument that this 
amount of money represents far more than either WS or GS have 
earned.  In the absence of evidence to the contrary, we note 
that the veteran is presumed under law to have understood the 
terms of the contracts which he signed, and to have assumed 
the risk that the attorneys might actually not need to 
perform much work to achieve the benefits the veteran was 
seeking.  Similarly, as GS has argued, attorneys who agree to 
a contingency fee contract also bear some risk in that their 
work may go uncompensated entirely, if it does not result in 
an award of past-due benefits.  Thus, there appears to be no 
basis to support a reduction in the 20 percent figure to 
which all the parties originally agreed.

The factors involving the reasonableness of the fee to be 
paid have been set forth above and the law has been applied 
to the circumstances of each attorney's representation of the 
veteran.  It remains to apportion the 20 percent of past-due 
benefits awarded for the disabilities involving his cervical, 
thoracic, and lumbar spine.  

In summary, the Board finds that WS performed legal services 
of a moderately complex nature, requiring legal skills, and 
that he performed them competently.  The bulk of his work is 
represented in the claims file in the form of the Joint 
Motion for Remand.  In contrast, the Board finds that GS 
performed service to the veteran which was non-legal in 
nature, consisting mainly of identifying and collecting 
medical evidence in support of the veteran's claim; work 
which the RO was required to accomplish anyway, by virtue of 
the Board's September 1998 remand.  See Stegall v. West, 
11 Vet. App. 268 (1998).  Therefore, based upon a comparison 
between the services performed for the veteran by WS and GS, 
the level of legal expertise required, and the other factors 
set forth at 38 C.F.R. § 20.609(e), the Board holds that a 
reasonable fee for the services provided by WS to the veteran 
consists of 18 percent of the amount of the past-due benefits 
awarded as a result of the RO's September 1999 grant of 
increased ratings for the disabilities initially 
characterized as cervical, thoracic, and lumbosacral muscular 
pain, on the basis that a much larger proportion of time 
spent by WS has been demonstrated in the file and that his 
work required a greater level of legal expertise and skill.  
Concomitantly, the Board holds that a reasonable fee for the 
services provided by GS to the veteran consists of 2 percent 
of the amount of the past-due benefits awarded as a result of 
the RO's September 1999 grant of increased ratings for the 
disabilities initially characterized as cervical, thoracic, 
and lumbosacral muscular pain.

In this case, the veteran's disabilities were rated as 
follows:  a cervical spine herniated nucleus pulposus at C5-6 
was rated as 10 percent disabling, effective January 3, 1991; 
degenerative disc disease of the thoracic spine was rated as 
10 percent disabling, effective January 3, 1991; and L5-S1 
central herniated nucleus pulposus with degenerative disc 
disease of the lumbosacral spine was rated as 20 percent 
disabling effective January 3, 1991, 40 percent disabling 
effective January 23, 1992, 60 percent disabling effective 
April 14, 1995, 100 percent disabling effective June 12, 
1995, 60 percent disabling effective July 1, 1996, 
100 percent disabling effective September 5, 1996, and 
60 percent disabling effective October 1, 1997.  As 
previously noted, a fee may not be charged, allowed, or paid 
for services of an attorney provided before the date on which 
the Board makes a final decision in a case.  Thus a fee in 
this action may not be charged, allowed, or paid for attorney 
services rendered prior to September 26, 1996.  Because 
payment of monetary benefits may not be made before the first 
day of the calendar month following the date of an award, 
(38 U.S.C.A. § 5111(a)), the beginning inclusive date for 
payment of the attorneys fees is October 1, 1996.  The ending 
inclusive date for this purpose is September 21, 1999, the 
date of the RO's decision granting the veteran's claim for 
increased ratings.  

Thus, the Estate of WS is entitled to payment of a fee of 
18 percent of past-due benefits awarded for the disabilities 
of a cervical spine herniated nucleus pulposus at C5-6, 
degenerative disc disease of the thoracic spine, and L5-S1 
central herniated nucleus pulposus with degenerative disc 
disease of the lumbosacral spine for the period from October 
1, 1996, through September 21, 1999.  GS is entitled to 
payment of a fee of 2 percent of past-due benefits awarded 
for the disabilities of a cervical spine herniated nucleus 
pulposus at C5-6, degenerative disc disease of the thoracic 
spine, and L5-S1 central herniated nucleus pulposus with 
degenerative disc disease of the lumbosacral spine for the 
period from October 1, 1996, through September 21, 1999.

The RO has properly retained 20 percent of the total past due 
benefits pending a determination by the Board for eligibility 
for payment of attorney fees from those past-due benefits.  
As such, it is now incumbent upon the RO to compute the 
amount of that money which has been set aside which resulted 
from the grant of increased ratings for the disabilities of a 
cervical spine herniated nucleus pulposus at C5-6, 
degenerative disc disease of the thoracic spine, and L5-S1 
central herniated nucleus pulposus with degenerative disc 
disease of the lumbosacral spine, excluding that amount which 
was the result of the grant of a total disability rating for 
compensation due to individual unemployability, as that issue 
was not the subject of a final Board decision.  Then, of that 
remaining amount, the RO must disperse 18 percent to the 
Estate of WS and 2 percent to GS.  38 U.S.C.A. § 5904(d) and 
38 C.F.R. § 20.609(h).


ORDER

A fee of 18 percent of past-due benefits awarded for the 
disabilities of a cervical spine herniated nucleus pulposus 
at C5-6, degenerative disc disease of the thoracic spine, and 
L5-S1 central herniated nucleus pulposus with degenerative 
disc disease of the lumbosacral spine for the period from 
February 1, 1991, through September 21, 1999, is awarded to 
the Estate of WS.  

A fee of 2 percent of past-due benefits awarded for the 
disabilities of a cervical spine herniated nucleus pulposus 
at C5-6, degenerative disc disease of the thoracic spine, and 
L5-S1 central herniated nucleus pulposus with degenerative 
disc disease of the lumbosacral spine for the period from 
February 1, 1991, through September 21, 1999, is awarded to 
GS.




		
	Heather J. Harter
Acting Member, Board of Veterans' Appeals


 


